By the Court, Johnson, J.
The plaintiff could only recover by proving title in himself, at the time of the commencement of the action. His claim of title in himself at that time rests substantially upon the position that at the death of Behecca Scott, the title to the premises previously ' conveyed by him to Orlando Hastings in trust, reverted to him, This would have been so, I suppose, had there been no other trust connected with the conveyance but the one in favor of Behecca Scott during her life. This "being a valid trust, the conveyance vested the legal title in the grantee. The other trusts created by the instrument of conveyance were mere powers in trust, and would not of themselves have vested any estate in the grantee. But the grantee, Hastings, having the title vested in him, by virtue of the valid trust in the deed, the question is, whether, had he lived, he would not have retained the vested title until the trust powers had been fully executed, and the premises conveyed according to the terms of the powers in trust. I incline to the opinion that he would, and that under such a trust deed, there is no reverter to the grantor at the termination of the valid trust. If this is so, the plaintiff clearly had no title. But I do not intend to pass upon this question, as I am unable to see how the plaintiff can avoid the force of the deed from his assignees to the defendant. The assignment clearly conveyéd these premises to the defendant’s grantors. Before this conveyance from the assignees to the defendant, he was not holding under the plaintiff, but under a conveyance from Hastings and Bebecca Scott. This conveyance the plaintiff challenges as wholly insufficient to convey a title. In this situation I do not see what was to hinder the defendant from taking a conveyance from prior grantees of the plaintiff, to fortify and protect himself against the hostile action of the plaintiff himself. There was no estoppel in the case in favor of the plaintiff. He was no purchaser in good faith, or otherwise, and of course must be held to have been fully cognizant of *599the assignment, it being his own act. The evidence was clearly proper, as it went to show that the plaintiff never had any title after the, assignment. On this ground alone the non-suit was proper., A new trial must, therefore, he denied.
[Monroe General Term,
Mach 4, 1867.
Welles, E. Darwin Smith and Johnson, Justices.]